DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3 and 5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fujita et al. (CN 1031168318 B).
As to claim 1, Fujita et al. teaches a paper sheet handling apparatus (101) comprising:
a handling section (1) including an upstream conveyance mechanism (the mechanisms that carry the sheet along the path 501 between cash slot mechanism 20 and the identifying part 30 serving as the validation section, see figure 4) and a validation section (30), the upstream conveyance mechanism that conveys paper sheets (figure 4 and page 6, lines 33-38), the validation section (30) that validates paper sheets (page 7, lines 8-15), which are conveyed by the upstream conveyance mechanism (figure 4 and page 6, liens 33-38); and

each of the housing units is capable of being coupled to another one of the housing units via the downstream conveyance mechanisms, and a group of the downstream conveyance mechanisms, which are coupled together, is coupled to a group of the housing sections in a manner that allows the group of the downstream conveyance mechanisms to integrally pivot with respect to the group of the housing sections (figures 4-7).
As to claim 2, Fujita et al. teaches wherein
each of the housing units (80 and surrounding portions of 1c), which are disposed at both ends among the housing units in a coupling direction of a group of the downstream conveyance mechanisms (80 and surrounding portions of 1c occupying the furthest positions in 1c in figures 4 and 7 so as to include 209), includes a rotational support mechanism (209) that pivotably supports the downstream conveyance mechanisms with respect to the housing sections (figure 7), and
a group of the individual downstream conveyance mechanisms in the housing units is coupled together so as to be integrally pivotable via the rotational support mechanisms (figure 7).
As to claim 3, Fujita et al. teaches wherein the rotational support mechanism includes a rotational shaft (701) that is disposed along a coupling direction of the group of the downstream conveyance mechanisms (figure 7 and 11 and page 12, lines 41-43 and page 13, line 56-page 14, line 2).
As to claim 5, Fujita et al. teaches wherein the housing units are individually provided with casings (the portions of 1c surrounding 80) that are provided to outer sides of the housing sections, and the casings are coupled together (figure 7).

Allowable Subject Matter
Claim 4 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The prior art of record and to the examiner’s knowledge does not teach or render obvious, at least to the skilled artisan, the paper sheet handling apparatus comprising the downstream conveyance mechanism in each of the housing units includes an opening/closing mechanism that splits the downstream conveyance mechanism along a conveyance path, which conveys the paper sheets, and the opening/closing mechanism includes a rotational shaft that extends in a direction perpendicular to the coupling direction of the group of the downstream conveyance mechanisms in combination as claimed in claim 4.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER E S BAHLS whose telephone number is (571)270-7807. The examiner can normally be reached Monday-Friday, 9:00 am-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David M Gray can be reached on 571-272-2119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/JENNIFER BAHLS/Primary Examiner, Art Unit 2853